*523No opinion. Christ, P. J., Munder, Latham and Kleinfeld, JJ., concur; Martuscello, J., dissents and votes to reverse the judgment and to grant judgment to plaintiff, with the following memorandum: I am of the view that the affirmative defense offered to refute plaintiff’s prima facie case was incredible as a matter of law. Moreover, the trial court erred in allowing plaintiff to testify, over objection, upon examination by defense counsel, regarding the conversation with defendant wherein he related the alleged transaction with the decedent relative to the notes. This not only violated the statutory prohibition against disclosure of transactions with decedents (CPLR 4519) but also was self-serving hearsay.